Citation Nr: 0415339	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for cervical spine 
degenerative changes with cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1975 to June 1979 
and from September 1979 to July 1986.  Her DD Form 214 shows 
her military occupational specialty (MOS) was electrician.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in September 2003.  A 
transcript of the hearing has been associated with the claims 
folder.  At the hearing, the appellant withdrew the issue of 
entitlement to service connection for sinusitis/rhinitis.  
Transcript at 3 (September 2003).  

The Board notes that the appellant clarified that at the 
September 2003 that she was appealing the issue of 
entitlement to service connection for a cervical spine 
disorder.  There has been no prejudice as the claim is herein 
granted.  

Additional evidence was received at the Board in September 
2003.  The appellant provided a waiver.  


FINDING OF FACT

Cervical spine degenerative changes with cervical 
radiculopathy are attributable to service.  


CONCLUSION OF LAW

Cervical spine degenerative changes with cervical 
radiculopathy were incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The October 1974 service entrance examination report notes 
that the spine and musculoskeletal system were normal.  A May 
1979 report of examination shows that the spine and 
musculoskeletal system were normal.  A February 1984 report 
of examination shows that the spine and musculoskeletal 
system were normal.  In August 1985, examination of the neck 
was normal.  The assessment was chronic pain, probably stress 
related.  A May 1986 record of treatment notes complaints of 
occasional twitching of the muscle on the left side of the 
neck.  The assessment was generalized symptoms, probably 
secondary to depression.  The June 1986 separation 
examination report shows that the spine and musculoskeletal 
system were normal.  

Records of treatment, dated in July 1995, note a complicated 
history of numbness and tingling of approximately two months 
duration.  Paresthesias were noted to involve all 
extremities, to include the neck.  No localized neck pain was 
noted.  The appellant complained of periodic myoclonus of the 
neck and other muscles.  The assessment was probable 
functional disorder.  

The impression of MRI (magnetic resonance imaging) of the 
cervical spine in May 1999 was mild central disc bulge at 
C4/5 and mild-to-moderate central disc bulge at C5/6 without 
evidence of spinal cord abnormality and neuroforaminal 
narrowing.  The impression of x-ray examination of the 
cervical spine in October 1999 was minimal degenerative 
change.  

VA outpatient treatment records, dated from June 1999 to 
March 2000, note complaints of neck pain.  The assessments 
included left cervical radiculopathy in August 1999 and 
cervical strain, rule out anatomic abnormality, in October 
1999.  

In a March 2000 letter, Dr. K. noted the appellant worked as 
an electrician.  The doctor stated that nerve conduction 
studies and electromyograms (EMG) had documented a 
progressive left C-6 radiculopathy, as well as mild other 
cervical level involvement.  Dr. K noted that the records 
reflected complaints of neck pain in 1985 and 1986, and other 
symptoms, that may represent early cervical radiculopathy, or 
nerve root irritation, that had clearly evolved into a known 
diagnosis.  Dr. K. added that it was a condition that could 
be exacerbated by the sustained overhead work of 
electricians.  

VA outpatient treatment records associated with the claims 
file in May 2001 reflect an assessment of probable recurrent 
bilateral carpal tunnel syndrome.  A history of cervical 
radiculopathy was noted.  The treatment record notes that the 
examiner could not say with certainty what part of cervical 
spine symptoms resulted from carpal tunnel syndrome versus 
radiculopathy.  A February 2001 VA outpatient treatment 
record notes that MRI of the cervical spine was normal.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, even though the AOJ did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  The Board notes that in this case, any defect in 
VA's duty to notify and assist the appellant is rendered 
moot, as the claim is herein granted.  

Analysis

Initially, the Board notes that the appellant did not engage 
in combat with the enemy and there has been no assertion of 
such.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  Service medical records, 
dated from 1985 to 1986, reflect complaints of neck pain 
during service.  MRI of the cervical spine in May 1999 showed 
mild central disc bulge at C4/5 and mild-to-moderate central 
disc bulge at C5/6 without evidence of spinal cord 
abnormality and neuroforaminal narrowing.  X-ray examination 
of the cervical spine in October 1999 showed degenerative 
changes.  In March 2000, Dr. K. stated that the in-service 
complaints might have represented early cervical 
radiculopathy.  The Board notes that the May 2001 VA examiner 
attributed cervical spine symptoms to cervical radiculopathy 
and/or service-connected carpal tunnel syndrome.  Dr. K. 
specifically stated that the in-service complaints had 
clearly evolved into the appellant's cervical spine disorder.  
The evidence is in favor of the claim.  Consequently, the 
appeal is granted.  

In reaching this determination, the Board has specifically 
considered the appellant's testimony.  The Board found that 
in regard to this issue she was a reliable historian and 
credible.  Her statements, in part, establish continuity of 
symptoms.


ORDER

Service connection for cervical spine degenerative changes 
with cervical radiculopathy is granted.  


REMAND

Service medical records reflect complaints of back pain in 
June 1981.  The impression of x-ray examination in October 
1984 was questionable scoliosis of the spine.  In August 
1985, complaints of low back pain were noted to be probably 
stress related.  

The impression of x-ray examination in August 1992 was some 
mild levocurvature.  Muscle spasms in the back were noted in 
July 1995.  The impression of MRI of the lumbosacral spine in 
March 1998 was abnormal T2 signal characteristics adjacent to 
the L1/2 right posterior facet, which was noted to appear to 
be cystic in morphology.  The report of examination notes 
that it most likely represented a synovial cyst and did not 
appear to be impinging upon any neurological structures.  The 
impressions of x-ray examination of the lumbosacral spine in 
March 2000 were:  1.  Minimal curvature of the lumbosacral 
spine.  Scoliosis versus patient positioning; and 2.  Minimal 
degenerative changes at the facet joints of L5-S1.  There is 
insufficient evidence upon which to base a determination as 
to whether a back disorder is related to service.  38 C.F.R. 
§ 3.326.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should be requested to respond 
to the following:  1) Identify any 
current back disorders; and 2) Is it at 
least as likely as not that any back 
disorder is related to service?  3) If 
there is curvature of the spine, is such 
due to a disease or injury? The examiner 
should review the claims file.  A 
complete rationale should accompany any 
opinion provided.  

2.  The appellant is advised that if she 
has, or is able to obtain, evidence 
relevant to her claim, she must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



